DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 14 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 11, reference character DD3 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, "from other vehicle" should be "from an other vehicle".  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In lines 3 and 4, "from other vehicle" should be "from an other vehicle".  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In lines 3 and 4, "from other vehicle" should be "from an other vehicle".  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 is interpreted as an independent claim as a vehicle management device.  The claim also references "the vehicle control device according to claim 1" (line 3).  It is common practice in the office to have each independent claim be able to stand on its own limitations without the need to reference another claim.  If claim 12 is a dependent claim, then the claim should recite “The vehicle control device according to claim 1” in the preamble.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquirer configured to acquire” and “a calculator configured to calculate” in claim 1; “a first recognizer configured to recognize” and “a first requester configured to transmit” in claim 2; “a second recognizer configured to recognize” in claim 4; and “a second requester configured to transmit” in claim 7.  Each of the claimed “acquirer”, “calculator”, “recognizer” and “requester” are interpreted as non-functional generic placeholders expressed merely by the function they perform.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claimed acquirer is interpreted as part of the first controller 120 (acquirer 146) of Figure 2.  The claimed calculator is interpreted as part of the first controller 120 (calculator 148) of Figure 2.  The claimed first recognizer is interpreted as part of the first controller 120 (parking space recognizer 132) of Figure 2, based on the specification page 13 line 21.  The claimed first requester is interpreted as part of the first controller 120 (requester 144) of Figure 2, based on the specification page 14 lines 24 and 25.  The claimed second recognizer is interpreted as part of the first controller 120 (surrounding vehicle recognizer 134) of Figure 2, based on the specification page 13 line 22.  The claimed second requester is interpreted as included in the automated driving control device 100, based on the specification page 28 lines 4 and 5.  The claimed terms are not structurally defined other than being part of a first controller or a driving control device.  The first controller 120 is defined as part of the automated driving control device 100, and is realized by a hardware processor such 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites two limitations, the first to “recognize the frame line of the first parking frame” (lines 2 and 3), and the second to “transmit a request for requesting the positional information of the frame line of the second parking frame to the other vehicle in a case where the frame line of the first parking frame is not recognized” (lines 4 thru 6).  It is unclear how both limitations can be accomplished.  If the first parking frame is 
Claim 4 recites “a position of the frame line of the first parking frame” in lines 6 and 7, while claim 1 also recites “a position of the frame line of the first parking frame” in lines 5 and 6.  It is unclear if this is a new position of the frame line of the first parking frame or the same position of the frame line of the first parking frame.  The limitations contradict one another.  The examiner assumes it is the same position of the frame line of the first parking frame for continued examination.
Claim 4 recites “a distance between the other vehicle and the frame line of the second parking frame” in lines 8 and 9, while earlier in the claim “a distance between the other vehicle and the frame line of the second parking frame” is recited in lines 3 and 4.  It is unclear if this is a new distance between the other vehicle and the frame line of the second parking frame or the same distance between the other vehicle and the frame line of the second parking frame.  The examiner assumes it is the same distance between the other vehicle and the frame line of the second parking frame for continued examination.
Claims 10 and 11 both recite “in a case where…the positional information of the frame line of the second parking frame is not acquired from the other vehicle by the acquirer” in line last four lines of each claim.  Both claims depend from independent claim 1.  Claim 1 recites, “an acquirer configured to acquire positional information of a 
Claim 12 recites the limitation "the vehicle control device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “an acquirer configured to acquire” and “a calculator configured to calculate” of claim 1; “a first recognizer configured to recognize” and “a first requester configured to transmit” of claim 2; “a second recognizer configured to recognize” of claim 4; and “a second requester configured to transmit” of claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claimed terms are not structurally defined other than being part of a first controller or a driving control device, and by their functions.  Therefore, the claims 1 thru 12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 8 and 12 thru 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring positional information, and calculating a position (claims 1, 13 and 14).  These claimed steps are interpreted as the abstract idea of mental processes.  A person can acquire the positional information about a second parking frame and another vehicle by simply observing, and can calculate the position of the first parking frame by extrapolating the position and size of the adjacent vehicle into the space next to the vehicle.  This mental process may be aided by pencil and paper, or by a general purpose computer.  The independent claims recite that the vehicle control device is mountable in a vehicle, this implies that the control device is not even part of the vehicle.  A smart phone or a laptop computer may be mountable in a vehicle.  The phone or laptop are considered general purpose computers, and would assist in the performance of the mental process.  This judicial exception is not integrated into a practical application because the vehicle control device includes the acquirer and calculator, and those may be interpreted as merely programs of a general purpose computer.   The acquirer and calculator merely describe a function of the elements, and the functions are the abstract idea.  There is not a practical application that is beyond the mental process that may be performed by a person.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer may be mountable in the vehicle, this may mean that it could also be removable or portable (such as a phone or laptop).  The claims also recite the position is calculated where the vehicle is automatically parked, but this merely identifies the location that vehicle is be parked in, not actual control of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 4, 6, 7, 9, 10 and 12 thru 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bae et al Patent Application Publication Number 2018/0099661 A1.
Regarding claims 1, 13 and 14 Bae et al disclose the claimed vehicle control device mountable in a vehicle, a parking assistance apparatus 100 (Figure 2 and P[0062]), the claimed vehicle control method, a process of providing a virtual parking 
the claimed computer of a vehicle control device, the parking assistance apparatus 100 includes the processor 170 (Figure 2 and P[0076]), to perform:
the claimed acquire positional information of a frame line of a second parking frame from an other vehicle stopped at the second parking frame adjacent to a first parking frame where the vehicle will park automatically, “When another vehicle 510 parked in the vehicle surrounding area is detected, the processor 170 extracts a boundary surface 510L of the another vehicle 510 based on a vehicle movement direction D and a parking pattern of the parked vehicle 510, determines an area inside the boundary line BL as a parking area AA based on the boundary line BL extending from the boundary surface 510L of the parked vehicle 510, and determines an area extending a predetermined distance away from the boundary line BL as the driving corridor area UA.  An area outside the driving corridor area UA can be determined as the parking area AA.” (P[0166] and Figure 13A), and “the processor 170 can set the parking area AA on both sides of the host vehicle while securing the driving corridor 
the claimed calculate a position of a frame line of the first parking frame based on the positional information of the frame line of the second parking frame, “since the another vehicle 510 has been parked according to the right angle parking method based on the lateral direction of the host vehicle 700, virtual parking lines VL for the right angle parking method can be generated.  Thereafter, virtual parking lines VL can be drawn based on the parking spot of the another vehicle 510 for the right angle parking method, in order to form a candidate parking space (e.g., spaces on the left or right of the parked car 510).  That is, the processor 170 can detect the boundary surface 510L of the parked vehicle 510 based on the vehicle movement direction D of the host vehicle 700 in the parking lot in which the another vehicle 510 is present and generate the virtual parking lines VL according to the parking method of the parked vehicle 510 after the parking area AA is set based on the boundary surface 510L, thus allowing the vehicle 700 to be automatically parked in alignment with the parking pattern of the another vehicle 510.” (P[0169] and Figure 13B).
Regarding claim 2 Bae et al disclose the claimed vehicle control device of claim 1 (see above), further comprising:
the claimed recognize the frame line of the first parking frame, “the processor 170 can determine whether there is an existing parking line(s) in the vehicle surrounding area (S103)” (P[0139] and Figure 9), and “When there are existing parking lines (e.g., parking lines painted on the ground), the processor 170 can detect an empty parking space defined by the parking lines, set candidate parking spaces, determine one of the 
the claimed transmit a request for positional information of the frame line of the second parking frame to the another vehicle when the frame line of the first parking frame is not recognized, “the communication unit 120 can receive driving information from another vehicle 510 and transmit information on this vehicle, thereby sharing driving information between vehicles.  Here, the shared driving information can include vehicle traveling direction information, position information, vehicle speed information, acceleration information, moving route information, forward/reverse information, adjacent vehicle information and turn signal information.” P[0071], the position information and the adjacent vehicle information equates to the claimed positional information of the frame line of the second parking frame, and when the parking lines are not detected in Figure 9 step S103, then steps S105 thru S109 are performed (Figure 9) (claimed first parking frame is not recognized).
Regarding claim 3 Bae et al disclose the claimed acquire the positional information of the frame line of the second parking frame measured by a sensor of the other vehicle activated based on the request, vehicle 510 can transmit information to the parking assistance apparatus 100 that includes position information and adjacent vehicle information P[0071], the position information would come from a global positioning system P[0006] and the adjacent vehicle information would come from a camera, radar, lidar, etc. P[0006] of the another vehicle 510.  
Regarding claim 4 Bae et al disclose the claimed vehicle control device of claim 1 (see above), further comprising:


the claimed calculate the position of the frame line of the first parking frame based on the position of the other vehicle and the distance between the other vehicle and the frame line of the second parking frame, “That is, the processor 170 can set the parking area AA on both sides of the host vehicle while securing the driving corridor area UA.  Then, the processor 170 can determine a parking method based on the relationship between the vehicle movement direction D and the parking direction of the parked vehicle 510, and generate the virtual parking lines VL according to the determined parking method to be aligned with the boundary line BL of the parking area AA.” P[0168], and “Referring to FIG. 13B, since the another vehicle 510 has been parked according to the right angle parking method based on the lateral direction of the host vehicle 700, virtual parking lines VL for the right angle parking method can be generated.  Thereafter, virtual parking lines VL can be drawn based on the parking spot of the another vehicle 510 for the right angle parking method, in order to form a candidate parking space (e.g., spaces on the left or right of the parked car 510).  That is, the processor 170 can detect the boundary surface 510L of the parked vehicle 510 based on the vehicle movement direction D of the host vehicle 700 in the parking lot in which the another vehicle 510 is present and generate the virtual parking lines VL according to the parking method of the parked vehicle 510 after the parking area AA is set based on the boundary surface 510L, thus allowing the vehicle 700 to be 
Regarding claim 6 Bae et al disclose the claimed acquire positional information for the frame line of the first parking frame based on the positional information of the frame line of the second parking frame from the other vehicle, “Referring to FIG. 13B, since the another vehicle 510 has been parked according to the right angle parking method based on the lateral direction of the host vehicle 700, virtual parking lines VL for the right angle parking method can be generated.  Thereafter, virtual parking lines VL can be drawn based on the parking spot of the another vehicle 510 for the right angle parking method, in order to form a candidate parking space (e.g., spaces on the left or right of the parked car 510).” (P[0169] and Figure 13B).
Regarding claim 7 Bae et al disclose the claimed transmit a request for an operation of a light illuminating a lower portion of the other vehicle to the other vehicle, “The optical communication module 715 can include a light emitting unit and a light reception unit.  The light reception unit can convert a light signal into an electric signal and receive information.” P[0213], and “the optical communication module 715 can exchange data with the other vehicle 510 via optical communication” P[0214].
Regarding claim 9 Bae et al disclose the claimed controller to control automatic parking of the vehicle at the first parking frame based on the position of the frame line of the first parking frame, “the processor 170 can detect the boundary surface 510L of the parked vehicle 510 based on the vehicle movement direction D of the host vehicle 700 in the parking lot in which the another vehicle 510 is present and generate the virtual parking lines VL according to the parking method of the parked vehicle 510 after the 
Regarding claim 10 Bae et al disclose the claimed vehicle control device of claims 1 and 2 (see above), further comprising:
the claimed controller to control automatic parking of the vehicle at the first parking frame based on the position of the frame line of the first parking frame, “the processor 170 can detect the boundary surface 510L of the parked vehicle 510 based on the vehicle movement direction D of the host vehicle 700 in the parking lot in which the another vehicle 510 is present and generate the virtual parking lines VL according to the parking method of the parked vehicle 510 after the parking area AA is set based on the boundary surface 510L, thus allowing the vehicle 700 to be automatically parked in alignment with the parking pattern of the another vehicle 510.” (P[0169] and Figure 13B), and “the interface unit 130 can transmit a power control signal, a steering control signal, a break control signal, or the like, which is generated by the processor 170, to a driving unit of the vehicle, thus controlling the traveling of the vehicle” (P[0077] and Figure 2),
the claimed change a parking frame for automatic parking when the frame line of the first parking frame is not recognized, “the processor 170 can determine whether there is an existing parking line(s) in the vehicle surrounding area (S103)” (P[0139] and 
Regarding claim 12 Bae et al disclose the claimed vehicle management device that selects a vehicle to be guided to a first parking frame based on positional information of a frame line of a second parking frame transmitted by a vehicle control device, “The processor 170 can receive an input selecting one of the candidate parking spaces from the user through the input unit 110 and set the selected candidate parking space as a target parking space.” (P[0149]), the selected or target parking space is one of the space next to vehicle 510 (Figure 13B), “the parking assistance apparatus 100 can include the communication unit 120 for communicating with another vehicle 510, a terminal 600 and a server 500” P[0068], and “the communication unit 120 can receive navigation information from the server 500 and/or the mobile terminal 600.  Here, the navigation information can include at least one of map information related to vehicle driving, lane information, vehicle position information, set destination information and route information according to the destination.” P[0070], the server 500 or mobile terminal 600 provide the inputs to the parking assistance apparatus 100 and equates to the claimed vehicle management device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al Patent Application Publication Number 2018/0099661 A1.
Regarding claim 5 Bae et al do not explicitly teach the claimed calculation of the position of the frame line of the first parking frame is performed by subtraction of distances, but subtraction is a well-known mathematical relationship for calculating positions to and from objects.  The use of subtraction in performing calculation is not a novel concept.  The claimed subtraction of distances to determine the position of where to park vehicle would be included in the automatic parking process of Bae et al.  A person of ordinary skill in the art would understand that several techniques may be employed to park a vehicle in the parking space, and one of those techniques would include the subtraction of distances.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the subtraction of distance to determine positions with the parking assistance apparatus of Bae et al in order to have known techniques for determining the automatic parking position and parking the vehicle at that position (Bae et al P[0013]) and in order to provide a safe space outside the parking lines that the vehicle could park (Bae et al P[0012]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al Patent Application Publication Number 2018/0099661 A1 in view of Hayakawa Patent Application Publication Number 2018/0307919 A1.
Regarding claim 8 Bae et al do not teach the claimed there is at least another parking frame between the first and second parking frames, but this is a common configuration of parking lots and parking spaces.  Parking lots typically have several parking spots in a row, and depending on the usage and available spots, there may be multiple open parking spaces next to a parked vehicle.  The configuration of a parking lot, and the usage of a parking lot are both a design choice and a custom choice.  Empty parking spots are a common and well known feature of parking lots.  Hayakawa teaches the user selecting a parking space PL5 for parking the vehicle, there is another vehicle in PL3 and PL4 is an empty space (P[0069] and Figures 4C and 4D).  The designation of a parking spot would be incorporated into the automatic parking of Bae et al as a user preference (to parking at least one space from another vehicle when available).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking assistance apparatus of Bae et al with the designation of a space between parked vehicles of Hayakawa in order to ensure detection accuracy a frame line of a parking space (Hayakawa P[0004]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al Patent Application Publication Number 2018/0099661 A1 in view of Barth et al Patent Application Publication Number 2006/0287826 A1.
Regarding claim 11 Bae et al teach the claimed vehicle control device of claims 1 and 2 (see above), further comprising:
the claimed controller to control automatic parking of the vehicle at the first parking frame based on the position of the frame line of the first parking frame, “the processor 170 can detect the boundary surface 510L of the parked vehicle 510 based on the vehicle movement direction D of the host vehicle 700 in the parking lot in which the another vehicle 510 is present and generate the virtual parking lines VL according to the parking method of the parked vehicle 510 after the parking area AA is set based on the boundary surface 510L, thus allowing the vehicle 700 to be automatically parked in alignment with the parking pattern of the another vehicle 510.” (P[0169] and Figure 13B), and “the interface unit 130 can transmit a power control signal, a steering control signal, a break control signal, or the like, which is generated by the processor 170, to a driving unit of the vehicle, thus controlling the traveling of the vehicle” (P[0077] and Figure 2).
	Bae et al do not explicitly teach the claimed control the automatic parking to make a center position in a vehicle width direction of the vehicle and a center position in a width direction of the first parking frame overlap each other when the frame line of the firs parking frame is not recognized, but it is common and well known in the art to automatically park a vehicle so that the vehicle centerline aligns with the parking space centerline.  Bae et al do teach the claimed control the automatic parking when the frame line of the firs parking frame is not recognized, “the processor 170 can determine whether there is an existing parking line(s) in the vehicle surrounding area (S103)” (P[0139] and Figure 9 step S103), when the lines are not detected, steps S105 thru 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALE W HILGENDORF/Primary Examiner, Art Unit 3662